Title: From George Washington to Henry Knox, 30 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Pompton March 30th 1782
                        
                        Your favor of yesterday’s date came to my hands just as I was leaving Mr Lots house; your Messenger came on
                            with me to be the bearer of this.
                        Altho the information I had recd & communicated in my Letter of the 28th that a number of people
                            intended coming over from the Enemy’s Lines under the idea of the cessation of hostilities, might not be well founded when
                            it is understood of characters indiscriminately friendly as well as unfriendly to our interest, & in its utmost
                            extent may not be well founded; yet I thought there was sufficient ground for taking precautions to prevent an unlimited
                            opportunity for that kind of intercourse, which has ever been considered as greatly detrimental to us—For in the first
                            instance, I know that no Person could come out except by permission, & that in the next place, I was well
                            persuaded that none could obtain permission from the British General or Admiral, who were considered as violently opposed
                            to their interests, and consequently that the greater part of those who should come without any public business, would be
                            sent for illicit or insidious purposes—And on the other hand, it was evident, we could not (after countenancing such
                            communication) on our part restrain the ignorant, the designing, or the disaffected from going to Elizabeth Town and
                            conversing or negociating any private matters with them without interruption.
                        Notwithstanding there might be some advantages resulting from the Measure at this time, and altho there is
                            less danger of the Enemy’s seducing the Citizens of America than at any former period—yet perhaps there never was an
                            occasion, when the Mischeifs arising from illicit commerce, & improper transferences of property ought to be
                            guarded against more rigidly than at present—I might also mention, that every new interview, & channel of
                            intercourse tend insensibly to wear off the Sentiments our people formerly entertained of the Enemy, & to
                            substitute different dispositions & passions in the room of them.
                        These were some of the reasons which induced me to write to you Gentlemen on this subject, & in which
                            it appears to me there is considerable weight—but as you on the spot will be able to judge much better of the propriety of
                            the measure, than I can at a distance, and as I have the highest opinion of your judgment, I shall confide very much in
                            your discretion, and that, whatever indulgences may be granted Measures may be taken as far as may be to guard against the
                            evils, I had apprehended. I have the honor to be &c.

                    